Citation Nr: 0944255	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-00 971	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary 
artery disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
and a 10 percent disability rating for coronary artery 
disease based upon aggravation as a result of a service-
connected posttraumatic stress disorder (PTSD).  As the 
Veteran has, in essence, expressed disagreement with the 
assigned percentage of aggravation recognized as service 
connected and the RO has adequately addressed this matter in 
a supplemental statement of the case, the Board finds the 
case has been adequately developed for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive medical evidence of record demonstrates 
that the Veteran's coronary artery disease was aggravated, 
but not caused, by his service-connected PTSD and establishes 
that the Veteran sustained minimal, no more than 10 percent, 
aggravation of his coronary artery disease beyond the normal 
progression of the disease due to his service-connected PTSD.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
coronary artery disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence from the RO dated in June 2003.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his underlying service 
connection claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
The issue on appeal in this case arose from the receipt of a 
Notice of Disagreement in July 2005 and no additional 
§ 5103(a) notice was required.  An additional notice, 
however, addressing the Veteran's claim for an increased 
rating was issued in February 2006.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The Veteran was 
provided opportunities to present additional evidence in 
support of his claim and was provided VA examinations by 
appropriate medical care providers during the course of this 
appeal.  The pertinent matters on appeal in this case were 
thoroughly addressed in an October 2007 supplemental 
statement of the case and in a subsequent November 2007 
statement the Veteran stated that he had no additional 
evidence to submit.  Further attempts to obtain additional 
evidence would be futile.  

Although the issue on appeal involves a complex medical issue 
with apparently inconsistent medical opinions, the Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There is no evidence of impropriety 
in VA requests for additional medical opinions and a provided 
opinion from a cardiology staff physician is considered to be 
of greater evidentiary weight.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006).  
The effective date of service connection for coronary artery 
disease, and thus the effective date of the rating in this 
case predates the regulatory change.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  When there is a question as to 
which of two evaluations to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating shall be assigned.  38 C.F.R. § 4.7 (2009).  
All reasonable doubt is to be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

The VA Schedule for Rating Disabilities provides the 
following:

Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.  
Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 

700
5
Arteriosclerotic heart disease (Coronary artery 
disease):
Ratin
g

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
Note: If nonservice-connected arteriosclerotic heart disease 
is superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, request a medical opinion as 
to which condition is causing the current signs and symptoms.
38 C.F.R. § 4.104, Diagnostic Code 7005 (2009).

Factual Background

Service treatment records show that during service the 
Veteran was treated for malaria.  Upon examination in April 
1946 his vascular system was normal and his heart had a 
normal rate and rhythm.  It was noted his alcohol and tobacco 
habits were moderate.  An April 1946 separation examination 
revealed normal cardiovascular and psychiatric evaluations.  
Records show he received awards including the Combat 
Infantryman Badge.  

Private medical records dated in June 1971 show the Veteran 
presented at a hospital emergency room with chest pains and 
that an electrocardiograph (EKG) report revealed 
abnormalities believed to have been due to some type of 
injury that was difficult to identify.  The final diagnosis 
was arteriosclerotic heart disease (ASHD) with acute 
myocardial infarct.  An October 1975 EKG report noted sinus 
bradycardia with slight first degree block.  It was noted 
that there was no convincing sign of an acute or recent 
infarct, but that the Veteran could have had an injury in the 
past and that there was very possibly some coronary artery 
disease present at that time.  Subsequent records show he 
underwent coronary bypass grafting in January 1980.  In an 
August 1992 report T.F., M.D., noted the Veteran was known to 
have hyperlipidemia, but that his review of systems and past 
medical history were really unremarkable.  It was noted he 
had been seen and followed over the years.  An August 1992 
nuclear medicine report noted a diagnosis of arteriosclerotic 
heart disease status post coronary artery bypass grafting, 
angina, and congestive heart failure.  It was noted there was 
mild left ventricular dysfunction with focal wall motion 
abnormality inferiorly with a left ventricular ejection 
fraction reduced to 44 percent.  

On VA examination in September 1992 the Veteran provided a 
history of his heart problems and reported that he was taking 
medication to lower his "LDL" cholesterol.  He reported his 
total cholesterol and triglycerides were normal.  It was also 
noted that his family history was positive for heart disease.  
The diagnoses included coronary artery disease and a history 
of malaria.  The examiner noted there was no relationship 
between malaria and coronary artery disease.

Private medical records dated in February 1995 show the 
Veteran underwent cardiac catheterization, ventricular 
angiogram, and coronary arteriograms.  It was noted there 
were severe and totally occluded vessels.  

On VA general medical examination in December 1998 the 
Veteran reported that he had worked as a Baptist minister for 
50 years and that he had retired following his surgery in 
1980 because he was not capable of handling the stress at 
work.  It was noted that he had a history of hypertension and 
hyperlipidemia.  An echocardiogram revealed overall left 
ventricular contractility was normal with an ejection 
fraction estimated to be normal.  On VA PTSD examination in 
December 1998 the Veteran reported he had no history of 
psychiatric treatment, but that he was initially started on 
Valium after his first heart attack in June 1971.  It was 
noted that he had been provided nortriptyline approximately 
five years earlier after an increase in sleeping problems and 
intensification of his war-related memories.  The examiner 
provided a diagnosis of PTSD and stated that the interview 
and test results did not show persuasive evidence that his 
PTSD was likely to have caused his heart problem.  It was 
noted that this conclusion was not based upon any physical 
medical evidence, but was based upon his pattern of 
psychological functioning.  

In a January 1999 rating decision the RO established service 
connection for PTSD and denied service connection for a heart 
disability.  A 10 percent rating for PTSD was assigned, but 
was subsequently increased to 30 percent.  

In correspondence dated in February 2000 the Veteran 
requested that his service connection claim for a heart 
disorder secondary to service-connected PTSD be reopened.  He 
asserted that his coronary artery disease was related and had 
increased in severity as a result of his service-connected 
PTSD.  

In a February 2000 private medical statement F.A.J.T., M.D., 
stated that the Veteran had a longstanding history of 
coronary artery disease with a history of hyperlipidemia and 
hypertension.  It was further noted that stress and anxiety 
was a contributing factor in the progression of his coronary 
artery disease and that he had PTSD which was thought to have 
accelerated the progression of his coronary artery disease.

On VA examination in April 2000 the examiner, A.S., M.D., 
noted that the Veteran had a history of coronary artery 
disease which dated back to 1971.  The pertinent medical 
history was summarized and it was noted that major risk 
factors for coronary arteriosclerosis such as hyperlipidemia 
and hypertension were noted which would definitely contribute 
to the coronary artery disease.  It was the opinion of Dr. 
A.S. that it was unlikely that the Veteran's heart disease 
was a result of his service-connected PTSD and that the 
documentation in the records did not support a great 
likelihood of PTSD having aggravated the heart condition.  It 
was noted, however, that this could not be totally excluded.

In July 2001, the Veteran submitted a copy of an article 
which noted that anxiety disorders, including PTSD, "may 
contribute to morbidity and mortality through neuroendocrine 
and neuroimmune mechanisms, or by direct neural stimulation, 
e.g., hypertension or cardiac arrhythmia."  It was also 
noted that chronic anxiety may be associated with increased 
risk for cardiovascular morbidity and mortality.

VA treatment records dated in February 2004 include a report 
from R.V., Ph.D., a clinical psychologist, which noted that 
it was possible, and perhaps even likely, that the Veteran's 
heart disease was "connected" to his PTSD.  It was noted, 
however, that it had been explained to the Veteran that no 
cause and effect could be established between these two 
disorders.  A February 2004 EKG report noted impressions 
including mild to moderate concentric left ventricle 
hypertrophy and a left ventricular ejection fraction that was 
borderline normal at 45 to 50 percent.

In a February 2004 letter Dr. F.A.J.T. stated that he had 
treated the Veteran since 1979 and that he had a longstanding 
history of coronary artery disease.  It was also noted that 
the Veteran was being treated by VA for PTSD and that it was 
very well known that stress is a risk and precipitating 
factor for the development of coronary artery disease.  It 
was the opinion of Dr. F.A.J.T. that it was "very possible 
that stress has aggravated [the Veteran's] known 
arteriosclerotic cardiac disease."  Records noted an 
ejection fraction at the lower end of the normal range 
estimated to be 50 percent.  

On VA heart examination in October 2004 the examiner, W.A.S., 
M.D., identified as a member of VA's Prime Care, Compensation 
and Pension, and Women's Health Staff, summarized the 
Veteran's pertinent medical history and provided diagnoses of 
coronary artery disease status post coronary artery bypass 
grafting and a history of congestive heart failure.  It was 
noted that on his last treadmill stress test in 1998 the 
Veteran achieved seven METS and that in August 2001 his left 
ventricle ejection fraction was 55 percent.  It was the 
opinion of Dr. W.A.S. that it was at least as likely as not 
that the Veteran's heart disease was aggravated by his PTSD.  
It was further noted that "PTSD doesn't cause heart disease 
but it can aggravate it and this [Veteran's] PTSD began [in 
World War II]" and that "[e]specially when suppressed it 
can increase the epinephrine level which is an underlying 
factor in [the] progression of heart disease."  This was 
noted to be done in many ways, one of which was by causing an 
increase in cholesterol.  Dr. W.A.S. noted the Veteran quit 
smoking in 1946, so that was not an factor in his coronary 
artery disease, and that he developed hypertension in the 
late 1980's which was years after the onset of his coronary 
artery disease.  The report noted the Veteran could not to 
undergo treadmill stress tests due to a problem with his 
right leg that was likely to exacerbate his congestive heart 
failure, but that he was "NYHA Class III" defined as 
comfortable at rest and symptomatic at less than normal 
exertion.

In an April 2005 VA heart examination report addendum Dr. 
A.S., identified as a member of the Cardiology Staff, noted 
that the examination report from Dr. W.A.S. and all available 
medical notes had been reviewed.  It was further noted that 
this issue had been discussed with compensation and pension 
examiners in many similar situations and that "[w]ith the 
multiplicity of risk factors of hypertension, hyperlipidemia, 
etc., it is less likely than not that one can implicate PTSD 
as a cause of progression of coronary artery disease."  Dr. 
A.S. stated that PTSD could be implicated only if a specific 
event was related to a PTSD episode or acute exacerbation.  
From the prior examination and available notes it was the 
opinion of Dr. A.S. that there was minimal aggravation beyond 
the normal progression of the Veteran's coronary artery 
disease due to PTSD.  The aggravation was estimated to be 
five to ten percent.

In subsequent statements in support of his claim for a higher 
rating the Veteran asserted that his PTSD had started in 
World War II and that it may have been the direct cause of 
his heart problems which started in 1971.  He denied any 
family history of heart disease in his December 2005 VA Form 
9.  He has also reported that he was unemployable as a result 
of his heart problems and surgical complications.

Analysis

As a preliminary matter, the Board notes that in his December 
2005 VA Form 9 the Veteran claimed that a higher rating was 
warranted because his PTSD started after World War II and his 
heart condition started in 1971.  He also asserted that his 
PTSD may have been the direct cause of his coronary artery 
disease because he had no family history of heart disease.  
Although service connection was granted by the Board in an 
August 2004 decision for an additional disability due to 
aggravation of coronary artery disease, no specific 
additional disability was identified at that time and in an 
August 2004 rating decision the RO assigned a 10 percent 
rating as the minimum compensation level under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Subsequent to additional 
medical development the RO continued the assigned 10 percent 
rating in an April 2005 rating decision.  

In light of the Veteran's expressed disagreement, the Board 
finds the determinative matters for appellate review involve 
whether the assigned aggravation of coronary artery disease 
of 10 percent is appropriate and whether an assigned minimum 
10 percent disability rating based upon the 10 percent 
aggravation determination is appropriate.  These are not 
matters clearly contemplated by VA law.  In fact, in comments 
provided upon publication of the final rule amending 
38 C.F.R. § 3.310 in September 2006 VA, in essence, 
acknowledged the difficulty associated with establishment of 
a baseline level of disability, but stated that any increase 
in disability attributable to nonservice-connected causes 
were beyond the scope of Allen and could not be compensated 
unless specifically authorized by statute.  See 71 Fed. Reg. 
at 52746.  The comments also noted that "[w]hile 
authoritative medical evidence on the degree of increase due 
to "normal progression" of a disease is rare, if it exists 
in an individual case, VA cannot ignore it . . . ."  Id. 

It is significant to note that the Court in Allen construed 
the terms "aggravation" and "aggravated" as general terms 
referring to any increase in disability.  Allen, 7 Vet. 
App. 439, 445.  It was also noted that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to an 
impairment of earning capacity, and that this definition 
mandated that "any additional impairment" of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment was itself a separate disease or injury caused by 
the service-connected condition, should be compensated.  Id. 
at 448.  The Court noted the interpretation of secondary 
service connection entitlement under the provisions of 
38 C.F.R. § 3.310(a) had resulted in conflicting opinions as 
to those requirements.  Allen, 7 Vet. App. 439 (citing 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) (finding that 
causation, but not aggravation, was proper grounds for claim 
of secondary service connection) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991) (finding that aggravation was a proper 
ground for claim of secondary service connection)).  The 
Court, under the heading "Interpretation II: Service-
Connected Condition Must Cause or Aggravate Another 
Condition," found the Tobin rule was the proper 
interpretation of 38 C.F.R. § 3.310(a).  Id. at 448.  

The Federal Circuit has also noted that in Allen the Court 
found the term "disability" as used in 38 U.S.C.A. § 1110 
referred to impairment of earning capacity and that the 
definition mandated that any additional impairment of earning 
capacity resulting from already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Boyer v. West 210 
F.3d 1351, 1354 (2000) (citing Allen at 448).  

The Board notes, however, that a dissent from the majority 
opinion in Allen argued that both Leopoldo and Tobin should 
be overruled because the matter required a legislative 
remedy.  It was noted the relevant statutory language was 
simple and direct and provided compensation "[f]or 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military . . . ."  38 U.S.C. §  1110 
(emphasis added).  It was further noted that the statute was 
absolutely silent as to post-service aggravation (whatever 
the cause) of a post-service injury and that where the 
statute speaks to aggravation at all, it clearly and 
unambiguously limits compensation to in-service aggravation 
of preexisting injuries.  No legislative action has been 
taken as to this matter and the Board notes that this 
dissenting opinion has no authoritative weight.

In its comments with publication of the final rule amending 
38 C.F.R. § 3.310 the Board notes that VA stated that in 
Allen the Court held that 38 U.S.C. 1110 requires VA to pay 
compensation for the aggravation of the nonservice-connected 
disability but did not, it was believed, express a specific 
view on whether VA would be required or permitted to grant 
"service connection" for all or only part of the 
nonservice-connected disease.  It was further noted that 
Section 1110 did not directly speak to awards of "service 
connection," but merely authorized compensation for 
"disability," which the Court in Allen had construed to 
mean "impairment of earning capacity" and in Tobin had 
required "service connection" for the portion of the 
nonservice-connected disability attributable to aggravation 
by the service-connected condition.  When read in tandem, the 
Court's rulings were interpreted as requiring VA to service 
connect the degree of aggravation of a nonservice-connected 
condition by a service-connected disability and to pay 
compensation for that level of disability attributable to 
such aggravation.  It was noted that there was no statute or 
regulation that requires or authorizes VA to grant service 
connection for the entirety of a disease or injury that was 
not incurred or aggravated in service.  71 Fed. Reg. at 
52745. 

Based upon the available record, the Board finds the 
persuasive medical evidence of record demonstrates that the 
Veteran's coronary artery disease was aggravated, but not 
caused, by his service-connected PTSD and establishes that 
the Veteran sustained minimal, no more than 10 percent, 
aggravation of his coronary artery disease beyond the normal 
progression of the disease due to his service-connected PTSD.  
While competent medical opinion indicates the possibility 
that the Veteran's heart disability was caused by his 
service-connected PTSD, the persuasive medical evidence 
demonstrates it was aggravated but not caused by PTSD.  

The medical evidence includes a September 1992 VA examination 
report which found no relationship between malaria and 
coronary artery disease.  A December 1998 VA PTSD examination 
report also found it was unlikely the Veteran's PTSD had 
caused his heart problem, based upon his pattern of 
psychological functioning.  In private medical opinions dated 
in February 2000 and February 2004 Dr. F.A.J.T. noted that 
the Veteran's PTSD was believed to have accelerated the 
progression of his coronary artery disease and that it was 
"very possible" that stress had aggravated his heart 
problem, but no opinion was provided as to causation.  A 
February 2004 VA clinical psychologist's treatment report 
noted that it was possible and perhaps likely that the 
Veteran's heart disease was "connected" to his PTSD; 
however, it was noted it had been explained to the Veteran 
that no cause and effect relationship could be established 
between these two disorders.  In an April 2000 VA examination 
Dr. A.S. stated that aggravation of heart disease as a result 
of PTSD could not be totally excluded.  An October 2004 VA 
examination report by Dr. W.A.S. stated that PTSD did not 
cause heart disease, but found that the Veteran's PTSD had 
aggravated his heart disease.  

While the Veteran may sincerely believe that his heart 
disease was caused by his PTSD, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The medical 
opinions in this case are shown to have adequately considered 
the evidence, including the Veteran's statements, as to the 
manifestation of symptoms since active service.  The Board 
finds the overall evidence of record demonstrates that the 
Veteran's heart disease was not directly caused by a service-
connected disability.

As to the issue of the degree of aggravation of coronary 
artery disease due to service-connected PTSD, the Board notes 
that the only medical evidence of record as to the degree of 
aggravation was the estimate of five to ten percent provided 
by Dr. A.S. in April 2005.  Although in an October 2004 
report Dr. W.A.S. stated the Veteran's PTSD began in World 
War II, that report also stated that the Veteran's heart 
disease was only aggravated by his PTSD and specifically 
stated that PTSD did not cause heart disease.  No opinion as 
to the degree of aggravation or identification of a baseline 
level of coronary artery disease disability was provided by 
Dr. W.A.S. nor by any other medical evidence of record other 
than the April 2005 opinion.  While the April 2005 opinion of 
Dr. A.S. appears to be skeptical as to whether due to the 
multiplicity of risk factors associated with coronary artery 
disease that PTSD could be implicated as causing a 
progression of that disease, the provided estimate of five to 
ten percent appears to have been based upon adequate medical 
rationale and a review of the specific evidence in this case.  
It is significant to note that the evidence demonstrates that 
Dr. A.S. is a member of VA's cardiology staff and, as such, 
is presumed to have acquired an adequate degree of medical 
expertise in the specific matters addressed in the April 2005 
opinion.  The provided opinion is considered to be adequate 
for a determination of the issue on appeal and is persuasive 
as to the degree of aggravation of the Veteran's coronary 
artery disease due to PTSD.  

The Board finds, however, that there is no probative evidence 
identifying which, if any, of the present coronary artery 
disease manifestations may be attributable to aggravation as 
a result of PTSD upon which to assign a higher disability 
rating.  There is no specific evidence in this case 
demonstrating exactly when the Veteran's PTSD began 
aggravating his nonservice-connected coronary artery disease 
and based upon the medical opinion of Dr. A.S. it is unlikely 
that further medical development as to this matter could 
produce evidence of significant probative weight.  The RO has 
assigned a 10 percent rating under the criteria of Diagnostic 
Code 7005 as the minimum compensable disability rating 
applicable to the service-connected aggravation disability.  
There are no apparent alternative diagnostic codes applicable 
to the specific disability on appeal.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The Board finds that the precise mechanism as to evaluating a 
determination of aggravation estimated to be from five to ten 
percent under Diagnostic Code 7005 is unclear without 
evidence of a baseline level of disability; however, based 
upon the only medical opinion in this case specifically 
addressing the degree of aggravation the Veteran's additional 
disability is minimal.  There is no persuasive and competent 
evidence indicating that PTSD has resulted in any measurable 
workload METS decrease, any measurable left ventricular 
dysfunction ejection fraction decrease, or any episode of 
acute congestive heart failure.  While the assigned 
10 percent rating in this case under Diagnostic Code 7005 can 
not be reconciled with the specific rating criteria, the RO 
action in assigning this rating by analogy is not shown to be 
clearly erroneous.  In the absence of evidence of a 
measureable increase in disability due to aggravation beyond 
that identified by the VA examiner or evidence demonstrating 
some increased level of disability manifestations that may be 
evaluated under applicable criteria in the Rating Schedule, 
the Board finds there is no basis within the authority of 
existing VA law upon which to assign a rating in excess of 10 
percent.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected aggravated disability, that 
would take the Veteran's case outside the norm so as to 
warrant extraschedular rating consideration.  It is 
significant to note that entitlement to a total disability 
rating based on individual unemployability was denied in an 
unappealed January 2007 rating decision.  The medical 
evidence of record in this case demonstrates the degree of 
aggravation of coronary artery disease attributable to PTSD 
is minimal.  The Board finds that there is no probative 
evidence demonstrating an employment problem due to this 
issue and that the additional degree of impairment does not 
represent a disability level indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

ORDER

Entitlement to a rating in excess of 10 percent for coronary 
artery disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


